Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered July 14, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated the parental rights of respondent.
*1424It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition seeking to terminate the parental rights of respondent mother with respect to her youngest child on the ground of permanent neglect. The mother admitted that she permanently neglected the child, and the record of the dispositional hearing supports the court’s determination that the best interests of the child would be served by terminating the mother’s parental rights and freeing the child for adoption (see Matter of Saafir A.M., 28 AD3d 1217 [2006]). Contrary to the mother’s contention, “where, as here, a parent admits to permanent neglect, there is no need for the [petitioner] to put forth evidence establishing— nor is it necessary for the court to determine—that the [petitioner] had exercised diligent efforts to strengthen the parental relationship” (Matter of Aidan D., 58 AD3d 906, 908 [2009]; see Matter of Nestor H.O. [Nestor H.], 68 AD3d 1733 [2009]). Present—Centra, J.P., Peradotto, Carni, Lindley and Sconiers, JJ.